﻿184. First of all, Sir, I should like to fulfil the pleasant duty of extending to you, on behalf of the delegation of Venezuela and on my own behalf, our sincere congratulations on your well-deserved election as President of this session of the General Assembly. Your outstanding performance as Permanent Representative of the Federal Republic of Germany, a country with which Venezuela has close links, your thorough knowledge of the United Nations and your great personal qualities are the best guarantee that this General Assembly will have wise and effective guidance.
185.	I also wish to congratulate and express our gratitude to Mr. Salim, who presided over the thirty-fourth session of the Assembly, the two special emergency sessions, on Afghanistan and Palestine, and the eleventh special session of the Assembly, with the deftness and skill which have characterized his outstanding career as Permanent Representative of the United Republic of Tanzania.
186.	The United Nations has played a decisive role in decolonization, a field in which, precisely, Mr. Salim has distinguished himself. The entry of two new States as Members of this world Organization once again highlights the role of the United Nations in this field. In this connexion, I am pleased to welcome the delegation of Saint Vincent and the Grenadines and to reiterate our greetings to the delegation of Zimbabwe, which are joining us in the work of the General Assembly.
187.	The thirty-fifth session of the General Assembly is taking place at a time of acute international confrontations, of anguish and threats of war, together with major challenges and unswerving aspirations to peace.
188.	At the outset of the Third United Nations Development Decade, not only economic problems are besetting relations between nations but also, with increasing priority, political military problems have arisen in various parts of the world. Thus, since the last regular session, an atmosphere has been created such that often, and with a certain undertone of inevitability, one hears talk of the world witnessing the prologue of what will be the third world war. Such a situation compels us to stop and consider, first, the fundamental role of the United Nations itself and its ability to rise above the risks of an existence which internationally carries the sign of fear of war.
189.	Our Organization was born of the concerted political will which, after the Second World War, decided to embody in a supreme international forum the shared aspirations for peace, freedom and justice.
190.	The international community has found in the United Nations, despite the shortcomings of the Organization itself and of Member States, an instrument well suited to the continuous striving towards the high goals that were and continue to be the common aspiration of mankind.
191.	It would therefore be irrational to disregard the merits of the United Nations. We praise them and. in a positive spirit, maintain that what is needed today is that the collective political will that brought about the birth of the United Nations be attuned to the specific requirements of the hour.
192.	It is obvious that responsibility for present international tensions lies with the great Powers, which look upon the United Nations and the international scene with a self-centred attitude. Thus, for the great hegemonic Powers, peace becomes a mere balance of power.
193.	The traditional international order is one that has as its weak underpinnings the common fear of the great Powers of the consequences of a nuclear war and the added fear of the other countries, which, while not being or aspiring to be front-rank Powers, know that the tragic and incalculable results of a third world war would not only affect the nations that started it, but would be devastatingly reflected in all the countries in the world.
194.	The most negative forces of conservatism in the effort to preserve the present international status quo are the great Powers. This conservative attitude, which is projected in any review of the international situation in terms of their selfish hegemonic interests, is the backup position for the irrational wave of warring that is shaking the world.
195.	I he United Nations must have the capacity for self-transformation so as to deprive the great Powers of their archaic privileges, which are a threat to the common good of mankind. We are convinced that for this Organization and for the world the hour of truth has come.
196.	The crisis is structural and deep-rooted; it is felt worldwide. We have been brought to this by an intrinsically unjust international system: artificially induced consumption; waste of natural resources; irreversible environmental damage; monetary and financial chaos; economies in bondage; uncontrolled inflation; manipulation of human beings, not just in body but, what is worse, also in spirit: stockpiling of weapons of mass destruction that could in a flash transform this beautiful planet we were given as our dwelling place into cosmic dust; and while, on the one hand, needless luxuries and weapons are amassed at astronomical cost, on the other, two thirds of mankind suffer chronic hunger and subsist in subhuman conditions.
197.	The United Nations has developed basic principles for harmonious coexistence, which speaks highly of its willingness to face bravely the challenges of this tragic time. Those principles include non-intervention, collective security, the self-determination of peoples, respect for human rights and permanent sovereignty over natural resources— to mention only some.
198.	But unfortunately, we must point out that these have often been ignored by the great Powers with deliberate selfishness, and no way has been found to control this attitude. Some attempts have even been made to justify it by invoking the principle of the reserved dominion of the State, a principle that was brought forth in history to protect the weak and afflicted, not to provide an aggressor's action with a cloak of honesty.
199.	This hour of truth implies an appeal to reflexion: we are still able to sit down and discuss, rationally and without passion, the events that are inexorably bringing us to a collapse; we are in a position to measure the depth of the crisis and, through deliberate decisions, to correct the course of history. Crises are, in the last analysis, the consequence of human action, and human will can therefore bring about their positive solution.
200.	In order to achieve such results, an essential condition must be met, a condition that the Government of Venezuela has made .a permanent norm of its policy—a fervent belief in justice and in solidarity. Any principle is but an empty shell unless it is permanently powered by this vital concept.
201.	Our peoples believe in justice; they are aware that it can be achieved in this world; they know that a better mankind is possible if one fights for it. This vital aspiration will brook no opposition from principles interpreted at a whim, or from deadly weapons, which can do no more than contain the first onslaught by an endless multitude. Let us hope that this distressing reality of our era will be understood before it is too late.
202.	Therefore, as has been repeatedly stated by President Luis Herrera Campins, Venezuela's foreign policy is based on international social justice and on solidarity. That is why he has affirmed his belief in a more just and more humane international law based on the development of the human person and of all men. and rooted in peace, justice and integral and harmonious development—a peace which is not only absence of war, a justice imbued with social feelings between the peoples of the earth, and an integral harmonious development which makes man the centre and all of its concern. At the same time, that international law would have solidarity as part of its substance, which implies the conviction that relations must have their foundations in the law and in the obligation of those who have the most towards those who have the least —not as a gift or as a gracious concession, but as a rule of international legal norms inspired by social justice.
203.	Those are the terms of the hour of truth. This is the moment when one clearly perceives that the new international order is not going to be achieved by short-term adjustments, which would only prolong and intensify the agony of the present order, but by a change in the vital conception of the world in which we live.
204.	Latin America, Africa and Asia can and must act jointly in the United Nations with a clear policy aimed at achieving democratic management of the international community as an element of balance vis-à-vis the great Powers.
205.	Our peoples are the major creditors of history. And since we have had a wretched experience with imperialism, colonialism and neo-colonialism. we are bound to act together so that we may achieve effective changes that will enable us to throw off the shackles of dependence which have often made our peoples mere pawns in the games played by the superpowers.
206.	In their already lengthy struggle, the third world countries have had positive experience in concerting their efforts in their own internal processes, as well as in their bilateral and multilateral relations.
207.	The achievements of the Group of 77 and the unity they have maintained in the North South dialogue, as well as the improvements they have gained in the specific terms of South South cooperation, constitute an encouraging example of what can be done in the immediate future.
208.	Given the dangers and risks of the present international situation, we the developing countries cannot maintain a mere attitude of complaint or accusation. The certain possibility of democratic management of the international community compels us to be constantly united in our efforts.
209.	In this context, the struggle against the international status quo will require of medium sized and small States clear objectives, creative capacity, political imagination, negotiating flexibility, realistic positions, bold constancy and a steadfastness of purpose.
210.	Democratic management of the international community, based on the principle of the legal equality of States, as enshrined in the Charter of the United Nations, must be a main goal in the struggle of our countries to ensure predominance of this principle. It is a goal to be achieved through a succession of partial gains.
211.	The strategy of the major centres of hegemony will be directed at sowing the seeds of dejection, by presenting as illusory or as doomed to failure an effort which only an immature point of view could present as being susceptible of immediate achievement.
212.	Democratic management of the international community can and should be of concern to all countries that cannot agree to important decisions relating to their own destiny being taken without their participation. In this connexion, recent events in Poland provide significant evidence which should give much food for thought in view of the factors they have brought to light.
213.	The pre-war climate of uncertainty is rooted in the great Power rivalry for mastery of geopolitically important areas and for access to and control over strategic resources. The pre-war risk exists because of the senseless behaviour of the great blocs, which devise and carry out coven or overt forms of domination over peoples, blatantly seeking only to increase their actual power.
214.	Without democratic management of the international community, the new international order will not be achieved. In the present international status quo which the majority of the developed countries want to maintain, the new order will be a difficult goal, and the global negotiations to attain it will continue to be fraught with problems.
215.	Attempts are being made to divide and weaken the Group of 77. But the political maturity and serious mindedness of the Group must lead it to seek tenaciously a meaningful dialogue aimed at practical agreement and effective action. The strengthening of such a dialogue would bring us closer to our goals.
216.	The Government of Venezuela is convinced of the need further to secure our horizontal relationships of economic and political solidarity among small and medium sized countries. Often, the policies and strategies followed by the developing countries were a reaction to the developed countries' attitudes and policies or, at least, the results of structurally asymmetrical relations between the centre and the periphery.
217.	We do not deny the usefulness and value of such positions or the imperative need for them to be upheld and strengthened in the future. At the same time, far more meaningful efforts should be made to expand the South South links. I would go further and even venture to say that if we have not made more progress in the North South dialogue. It is because practical solidarity among developing countries has not been sufficiently strong
218.	This is an underlying challenge which, so far, we have met with only piecemeal responses; yet. its vast possibilities are within our reach: ail we need is the will and the determination to arrive at an understanding among ourselves.
219.	In the context of the international political situation, we must sadly recognize that there are examples of those who expect to be able to ensure the, albeit uncertain, survival of their regimes through docility to the dictates of the great hegemonic centres.
220.	They are the ones who fall prey to the historical cynism of applauding the whittling down of the sovereignty of peoples, whenever it is carried out by the Power to which they have given a lien on their destiny, all the while pretending to be the prophets of a just and dignified future, whereas their own indignity and injustice, in a less hypocritical world, would strike them dumb with shame.
221.	The great capitalist and socialist Powers should know that the developing countries are not prepared to acquiesce in mute resignation to a so-called realpolitik by which they seek only the international hardening of their attitudes.
222.	We developing peoples are the great creditors of history and the best reserves for peace. Our effective responsibility and our serious international dynamism are more than ever needed today to lessen tensions, to ward off the risks of war and to instil new life into international organizations. The democratic management of the international community must become a reality and an effective guarantee for peace.
223.	Five years after the Conference on Security and Cooperation in Europe, held at Helsinki, the real results, aside from occasional rhetoric and the demagoguery of bloc politics, could hardly have been more disappointing.
224.	The second review session of that Conference is to take place at Madrid in November. If Governments continue to view summits like these as opportunities to assess their strength and to win Pyrrhic diplomatic victories with no positive impact on the life of peoples, we fear that, even though the signatories of the Act to be adopted at the Madrid session be equal to or greater in number than those of the Helsinki Final Act, there is little for Europe in particular and the world in general to expect from the Conference.
225.	The international community wishes that Conference to meet without this balance of dread, a false balance of fear, as a backdrop for the talks. The international community knows that, since the Helsinki Act was signed, there has not been one moment without specific reports from all sides of a lack of compliance with what was agreed to there.
226.	Furthermore, in the time between the Helsinki and Madrid Conferences, deplorable events have occurred as evidence of the intention of the great Powers to resist any significant change in the international order in which they enjoy a privileged status.
227.	We, the genuinely peace-loving peoples, understand that part of the approach of the superpowers is their intention of creating docile sub Powers, which will acquire and maintain this essential trait because of their systems of political and military cooperation.
228.	The developing world is familiar with that kind of procedure. It knows full well that anyone who becomes a party to warlike adventure and irresponsible violence is jetting out on a fratricidal road and ends up with his own sovereignty and that of others tarnished.
229.	Since Helsinki such sorrowful and reprehensible events have occurred as the emergence of the tragic situation in Kampuchea and the Soviet invasion of Afghanistan. Venezuela stated here, at the United Nations, on the occasion of the sixth emergency special session, its rejection of such aggression.  Today we ratify our condemnation. Afghanistan is still an occupied country and the repression unleashed by the invading army against the Afghan patriots, the type of weapons used and the inadmissible reasoning put forward to defend what is indefensible call for a consistent and unswerving denunciation by the entire third world. Our repudiation of such procedures, which are drawn from the most conventional imperialist geopolitics, is clear and trenchant.
230.	As a result of events in Afghanistan there is a not insignificant crisis within the nonaligned movement. We shall support every effort to achieve adherence by the movement to the principles which brought it into the world.
231.	Nonalignment is the guarantee for the complete self-determination of peoples and the sound foundation for absolute sovereignty, the self-respect of nations, mutual respect in relations among States, a balanced peace and the hope for an ever more just future, and not for the balance of fear of war and the growing degradation of the weakest peoples. Finally it is the guarantee that it is possible to achieve democratic management of the international community, a new world law and the new international economic order.
232.	Bloc politics—as we see—leads only to a balance of terror and to limited conflicts and hotbeds of local wars, which ultimately causes direct harm to developing countries.
233.	Venezuela pinpoints the position adopted by Zimbabwe as hopeful and positive in the context of the present African and international situation. The statement made by Prime Minister Mugabe when his country joined the United Nations  offers a clear definition of constructive and authentic nonalignment. The people of Zimbabwe proved that independence can be achieved and maintained without any alignment at all with the great hegemonic centres of world power; that internal and international leadership is enhanced when respect for one's own patriotic dignity is set as an effective containment wall against the interests of the superpowers, whose only wish is to acquire docile instruments; and that independence can be achieved and maintained without the doubtful help of foreign armies on one's own soil.
234.	In Zimbabwe the people were able to choose their own destiny by the civic and peaceful means of the vote. The leadership of Prime Minister Mugabe is strengthened by popular opinion, as expressed in free elections, which showed the world which choices the people of Zimbabwe really wanted, and which were simply the effect of orchestrated propaganda.
235.	On greeting the presence of Zimbabwe once again, we affirm in solidarity that African problems can be solved only by Africans. We say this because we want the problems of Latin America to be solved only by Latin Americans.
236.	We have not allowed, nor are we prepared to allow, any attempts to be made to play irresponsibly with the future of the peoples of Latin America by the use of whatever influence anyone may have over them to increase the impact of ominous bloc policies through organized violence.
237.	We support all genuinely Latin American proposals which, in this hour, which is crucial for our hemisphere, and especially for Central America and the Caribbean—seek to overcome problems by civic and peaceful means.
238.	This is an appropriate opportunity to reiterate most energetically our condemnation of terrorism as a form of struggle, whatever the political beliefs of those who engage in it and regardless of where it takes place. Criminal acts cannot be justified by any flag.
239.	Venezuela's basic principles of solidarity and cooperation have been evident for years, especially in Central America and the Caribbean.
240.	The recent Venezuelan Mexican programme for cooperation in energy and finance, signed by President Herrera Campins and President Lopez Portillo at San Jose, Costa Rica as part of the programme for the region implemented by Venezuela during the past five years—a programme which earned the praise of the international community—proves that effective terms for cooperation are to be found in genuine forms of civilized life and not in fostering organized violence. It is through them that we shall make true headway in building the Latin American future of our peoples.
241.	Venezuela believes that the Caribbean should be a zone of peace. The establishment of the Caribbean as a zone of peace would require the dismantling of the military operations bases and installations of those that are rivals for world supremacy, and would call for a stop to all interventionism, whether intraregional, extra regional, continental or insular. The establishment of the Caribbean as a zone of peace would also call for an immediate demonstration of cooperation aimed towards the solution of the grave economic, social and other problems of the area.
242.	Speaking of the Caribbean, we wish to reaffirm here that, for historical, geographic, social, cultural and sentimental reasons, we consider Puerto Rico to be an integral part of the Latin American community and not otherwise. Our support for the right of Puerto Ricans to self-determination is the result of a deep democratic conviction and an expression of Latin American solidarity which has stood the test of years in a variety of circumstances.
243.	At the recent Caracas meeting on the new international information order, a strategy harmful to the developing countries was in evidence. What is at stake is nothing other than the right to inform and to be informed. The two facets of this right to information have been manipulated, and attempts are still made to manipulate them.
244.	Venezuela advocated at the Paris and Caracas meetings, and will advocate at the General Conference of UNESCO, now opening its twenty-first session at Belgrade, the concept of a new independent information order, one that is sovereign and that will serve as a guarantee of effective defence by developing peoples against sophisticated forms of domination.
245.	Venezuela supports all actions designed to eradicate from the face of the earth racism in all its forms, especially the form which claims to set itself up as a system, as is the case in South Africa with apartheid.
246.	Our support for the independence of Namibia, in accordance with United Nations decisions, is clear and unequivocal.
247.	We view with concern the existing situation in the Middle East. Peace in that region of the world will not be possible as long as efforts continue to be made to impose sectarian policies which are contrary to the best spirit of the international community and which refuse to recognize the legitimate rights of the Palestinian people.
248.	Venezuela has supported United Nations resolutions which recognize both those rights and the right of the State of Israel to existence and security, resolutions which advocate comprehensive, peaceful, just and equitable solutions with the participation of all the parties to the conflict.
249.	We fervently hope that peace will return to Lebanon, the tormented nation with which we are united by many ties of friendship and affection.
250.	At the ninth session of the Third United Nations Conference on the Law of the Sea, concluded in August this year, considerable progress was made. Basic questions were resolved through compromise formulas which had the support of the vast majority of the participants in the Conference. It is our hope that at the tenth session, to be held in April 1981, pending matters will be settled to the satisfaction of all States concerned. We are pleased that the lengthy process of laborious and complex negotiations may soon come to an end with the adoption of an international instrument to be called the Caracas Convention on the Law of the Sea.
251.	At the present time, the global negotiations on economic cooperation are a matter of importance. The fact that three countries—the United States, the United Kingdom and the Federal Republic of Germany—did not join in the general consensus arrived at after long and arduous discussions prevented the eleventh special session of the General Assembly from setting the opening date of the global negotiations for next year as had been anticipated. Like all the other Members of the United Nations, Venezuela hopes that those three countries will reconsider their position and will join in the consensus as quickly as possible.
252.	The General Assembly must complete, during the current session, the work which was not achieved with regard to procedures and the agenda. Venezuela and the other countries members of the Organization of Petroleum Exporting Countries affirmed, at their recent tri-ministerial meeting, their full support for the global negotiations. The international community must resolve to do everything in its power to achieve results that will be of benefit to all, and especially to the developing countries.
253.	In many areas, and following various initiatives, the United Nations is working ceaselessly towards a new international order. There are many obstacles. Great difficulties will arise. The guarantee of progressive achievement for the benefit of mankind must be found in the clear political will of the majority of Member States.
254.	Today, more than ever, peace is needed. The yearning for peace is sincerely shared by all peoples of the world. In this connexion, the President of Venezuela, Mr. Luis Herrera Campins, has stated that "the desire for an international life free from armed conflicts is a meeting ground for all people of goodwill".
255. Peace is consolidated by justice. Peace requires freedom. Peace is the result of truth. In a memorable message, His Holiness Pope John Paul II rightly affirmed that "truth is the strength of peace".
256. Let us be capable of responding to the challenges of the hour with truth, and with the effectiveness of practical goodness.
